39 F.3d 1190
74 A.F.T.R.2d 94-6754
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.WOLVERINE, LTD., Sheldon M. Sisson, a partner other than taxmatters partner;  Woodchuck, Ltd., Sheldon M.Sisson, a partner other than tax matterspartner, Petitioners-Appellants,v.COMMISSIONER INTERNAL REVENUE SERVICE, Respondent-Appellee.
No. 93-70367.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Oct. 7, 1994.Decided Oct. 24, 1994.

1
Before:  FLETCHER, BOOCHEVER and FERNANDEZ, Circuit Judges


2
MEMORANDUM*


3
This is an appeal from the Tax Court's denial of a Petition for Readjustment of Partnership Items under 26 U.S.C. Sec. 6226.   See Wolverine, Ltd. v. Commissioner, 64 T.C.M.  (CCH) 1342 (1992).  Sheldon Sisson argues that the Tax Court erred when it refused to overrule the I.R.S.'s disallowance of certain deductions taken by the partnerships in 1983.


4
We have carefully reviewed the record and the decision of the Tax Court, and we affirm for the reasons set forth in the Tax Court's decision November 19, 1992.1


5
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 The Commissioner contends that there is a defect in the prosecution of this appeal because Sisson has said that his presentation of this appeal affects only him.  He says that despite the provisions of 26 U.S.C. Secs. 6221-31.  Sisson, a lawyer, has explained that what he meant was that he is the only partner left who has any interest in the outcome of this case.  We accept that explanation